PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1872


ROBERT JOHNSON; MARY JOHNSON,

                 Plaintiffs - Appellants,

           v.

AMERICAN TOWERS, LLC; FARMERS TELEPHONE COOPERATIVE, INC.;
CELLCO PARTNERSHIP, d/b/a Verizon Wireless; SPRINT CELLULAR
COMPANY OF SOUTH CAROLINA; SPRINT COMMUNICATIONS COMPANY
L.P.; ALLTEL COMMUNICATIONS, LLC; T-MOBILE USA TOWER LLC; T-
MOBILE USA INC.; AT&T INC.; AT&T MOBILITY LLC; AT&T MOBILITY
SERVICES, LLC; VERIZON WIRELESS, LLC; VERIZON WIRELESS
SERVICE LLC; VERIZON WIRELESS OF THE EAST LP; TRACFONE
WIRELESS, INC.,

                 Defendants – Appellees,

           and

CELLCO TELEPHONE COMPANY OF THE SOUTHEAST, LLC; ALLTEL
COMMUNICATIONS, INCORPORATED; ALLTEL MOBILE COMMUNICATIONS
OF SOUTH CAROLINA, INC.,

                 Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:13-cv-00789-CMC)


Argued:   October 29, 2014                   Decided:    March 25, 2015


Before SHEDD and     FLOYD,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.
Affirmed by published opinion.    Judge Floyd wrote the opinion,
in which Judge Shedd and Senior Judge Davis joined.


ARGUED: John E. Parker, PETERS, MURDAUGH, PARKER, ELTZROTH &
DETRICK, PA, Hampton, South Carolina, for Appellants. Scott H.
Angstreich, KELLOGG, HUBER, HANSEN, TODD, EVANS & FIGEL,
P.L.L.C., Washington, D.C.; Jeremy Cook Hodges, NELSON MULLINS
RILEY   &   SCARBOROUGH   LLP,  Columbia,   South   Carolina,   for
Appellees. ON BRIEF: William F. Barnes, III, PETERS, MURDAUGH,
PARKER, ELTZROTH & DETRICK, PA, Hampton, South Carolina, for
Appellants.     John M.S. Hoefer, WILLOUGHBY & HOEFER, P.A.,
Columbia, South Carolina; Andrew E. Goldsmith, KELLOGG, HUBER,
HANSEN, TODD, EVANS & FIGEL, P.L.L.C., Washington, D.C., for
Appellees Cellco Partnership, Sprint Cellular Company of South
Carolina, Alltel Communications, LLC, Verizon Wireless, Verizon
Wireless Service LLC, and Verizon Wireless of the East LP.
Robert W. Foster, Jr., NELSON MULLINS RILEY & SCARBOROUGH LLP,
Columbia,   South   Carolina,  for   Appellee   Farmers   Telephone
Cooperative, Inc. Daniel R. Settana, Jr., Janet Brooks Holmes,
MCKAY, CAUTHEN, SETTANA & STUBLEY, P.A., Columbia, South
Carolina, for Appellees AT&T Inc., AT&T Mobility LLC, and AT&T
Mobility Services, LLC. Eric G. Fosmire, THE FOSMIRE LAW FIRM,
LLC, Columbia, South Carolina, for Appellees T-Mobile USA Tower
LLC and T-Mobile USA, Incorporated.       Elbert S. Dorn, Myrtle
Beach, South Carolina, Burl F. Williams, NEXSEN PRUET, LLC,
Greenville, South Carolina, for Appellee American Towers, LLC.
David S. Cox, Matthew E. Tillman, WOMBLE CARLYLE SANDRIDGE &
RICE, LLP, Charleston, South Carolina, for Appellee Sprint
Communications Company L.P. Daniel B. White, GALLIVAN, WHITE &
BOYD, P.A., Greenville, South Carolina, for Appellee TracFone
Wireless, Inc.




                                2
FLOYD, Circuit Judge:

        This suit presents a novel but flawed legal theory applied

to admittedly tragic facts.             Robert Johnson, a prison guard in

Bishopville,     South      Carolina,   was    shot   multiple     times      in   his

home.     The ensuing investigation revealed that the attack was

ordered by an inmate at the prison where Mr. Johnson worked

using a contraband cell phone.               Mr. Johnson survived the attack

and, with his wife, later brought suit.                 The Johnsons did not,

however, sue the typical defendants – i.e., the shooter or any

prison inmate or employee.              Rather, the Johnsons sued several

cellular    phone     service      providers    and    owners     of   cell     phone

towers.     According to the Johnsons, these defendants are liable

for Mr. Johnson’s injuries because they were aware that their

services facilitated the illegal use of cellphones by prison

inmates and yet failed to take steps to curb that use.

     In this appeal by the Johnsons, we address two issues: (1)

whether    the   district      court    properly      concluded    that    it      had

federal jurisdiction over the Johnsons’ state-law claims; and

(2) if so, whether the district court properly dismissed the

Johnsons’    claims    on    the   merits.      For   the   reasons     set     forth

below, we affirm the judgment.




                                         3
                                             I.

                                             A.

      Captain        Robert    Johnson        was    an    employee      of    the    Lee

Correctional Institution in Lee County, South Carolina.                              As a

correctional officer, Mr. Johnson was responsible for seizing

cell phones and other contraband from inmates.

      In March 2010, an assailant entered Mr. Johnson’s home and

shot him six times in the chest and stomach.                           His wife, Mary

Johnson,      witnessed       the     attack.          Mr. Johnson       survived     but

underwent eight surgeries and months of rehabilitation.

      The     U.S.     Attorney      for     the    District     of   South    Carolina

concluded after a thorough investigation that a group of inmates

ordered     the      attack   in     retaliation       for     Mr.    Johnson’s      prior

confiscation of their contraband cell phones and other goods. 1

The U.S. Attorney further found that an unnamed inmate had used

a cell phone to communicate with the shooter, Sean Echols.                           That

inmate also paid Echols.               Echols eventually pleaded guilty to

conspiracy to use interstate facilities in murder-for-hire under

18   U.S.C.    § 1958(a).           United    States      v.   Echols,   No.   3:13-cv-


      1
       Press Release, U.S. Attorney’s Office, District of South
Carolina, Man Pleads Guilty to Conspiracy to Commit Murder-for-
Hire in Shooting of Correctional Officer (Apr. 9, 2014),
available          at          http://www.fbi.gov/columbia/press-
releases/2014/man-pleads-guilty-to-conspiracy-to-commit-murder-
for-hire-in-shooting-of-correctional-officer.



                                              4
00211-JFA   (D.S.C.   Aug.   13,   2014)   (judgment   of   the   district

court).



                                    B.

     In February 2013, the Johnsons filed suit in South Carolina

state court seeking to recover under state-law negligence and

loss of consortium theories.        They seek to recover against two

groups of Defendants: (1) wireless service providers; 2 and (2)

owners of towers that lease space to those providers for the

provisions of wireless service. 3        The Johnsons alleged that both

sets of Defendants “were aware of the illegal use of cellphones

by inmates using signals emitted and received at the defendants’

towers” and that “this use created an unreasonable risk of harm

     2
       The wireless service providers named in this case are:
Sprint Cellular Company of South Carolina, Sprint Communications
Company, L.P, Alltel Communications, LLC, Alltel Communications,
Inc., Alltel Mobile Communications of South Carolina, Inc., T-
Mobile USA Tower LLC, T-Mobile USA, Inc., AT&T Inc., AT&T
Mobility LLC, AT&T Mobility Services, LLC, Verizon Wireless
(VAW) LLC, Verizon Wireless Services, LLC, Verizon Wireless of
the East LP, and TracFone Wireless, Inc.      The Johnsons also
named Alltel Mobile Communications of South Carolina, Inc. and
Alltel Communications, Inc., neither of which are parties to
this appeal because they no longer exist. J.A. 28-32.
     3
        The tower owner defendants named in this case are:
American Towers, LLC, Farmers Telephone Cooperative, Inc.,
Cellco   Telephone  Company of   the  Southeast,  LLC,  Cellco
Partnership d/b/a Verizon Wireless, and T-Mobile USA.      The
Johnsons also named Cellco Telephone Company of the Southeast,
LLC, which is not a party to this appeal because it no longer
exists. J.A. 26-27.



                                    5
to     others.”       Appellants’        Br.       at   6.      The   Johnsons        sought

compensatory and punitive damages.

       The Defendants timely removed the case to federal court,

asserting     both    federal      question         jurisdiction      under      28   U.S.C.

§ 1331 and complete diversity under 28 U.S.C. § 1332.                             In April

2013, the Johnsons moved to remand the case to state court.                              The

district      court    denied   the      Johnsons’           motion   on   two    grounds.

First,      the   district   court       concluded         it   had   federal     question

jurisdiction          because       the            Federal      Communications          Act

(“Communications Act”) completely preempted all of the Johnsons’

state law claims.          Second, the district court found that it had

diversity jurisdiction because the only non-diverse defendants

were fraudulently joined and the amount in controversy exceeded

$75,000.

       On    June    19,   2013,    the    district          court    consolidated      the

Defendants’ motions to dismiss and granted the motion under Rule

12(b)(6) of the Federal Rules of Civil Procedure.                          It did so for

three reasons: (1) the Johnsons’ claims were barred by express

and conflict preemption; (2) South Carolina law did not impose a

duty on Defendants to prevent inmates from illegally using their

cell     phone      services;      and    (3)        the     Johnsons’     claims      were

implausible and so did not meet pleading standards.                           This appeal

followed.



                                               6
                                               II.

       The Johnsons contend that the district court lacked subject

matter jurisdiction over their state law claims, and thus erred

in   denying      their      motion      to    remand.       We     review    questions      of

subject matter jurisdiction de novo, including questions related

to the propriety of removal.                   Lontz v. Tharp, 413 F.3d 435, 439

(4th    Cir.     2005).           As    set    forth       below,    we    find     that    the

Communications         Act    does      not    completely      preempt       the    Johnsons’

claims.        Accordingly, the district court erred in finding the

existence        of    federal         question      jurisdiction.           Nevertheless,

because the district court properly exercised jurisdiction on

the basis of diversity of citizenship of the parties, however,

we affirm the district court’s denial of the Johnsons’ motion to

remand.



                                                A.

        We    first    consider         whether      the    district      court     correctly

found federal question jurisdiction.                         28 U.S.C. § 1331.              The

district       court    determined        it    had    jurisdiction        on     this     basis

because the Johnsons’ claims were completely preempted by the

Communications Act.               In doing so, the district court relied on

three        provisions      of    the    Act:       (1)    Section       332,     the     Act’s

preemption provision; and (2) Sections 201 and 207, which when

read in conjunction allow private parties to recover damages

                                                7
resulting from a common carrier’s breach of its obligation to

ensure that “all . . . practices . . . for and in connection

with   communication              service”      are    “just    and     reasonable.”        47

U.S.C. §§ 201(b), 207, 332.                   This was error.

       At   the       outset,       we    note       that    complete    preemption       only

applies in a “very narrow” range of cases.                                Marcus v. AT&T

Corp.,      138    F.3d       46,        54    (2d    Cir.     1998).         “The      limited

applicability of the complete preemption doctrine is evidenced

by the fact that the [Supreme] Court has only approved its use

in three areas,” none of them pertinent to the Communications

Act.     Id.      In fact, we have recognized a presumption against

finding complete preemption.                     Lontz, 413 F.3d at 440 (citing

Custer v. Sweeney, 89 F.3d 1156, 1167 (4th Cir. 1996)).                                    This

presumption — of course a rebuttable one — exists, in part,

because “[f]ederalism concerns strongly counsel against imputing

to Congress an intent to displace ‘a whole panoply of state law

in [a certain] area’ absent some clearly expressed direction.”

Custer,     89    F.3d       at    1167       (quoting      Painters    of    Phila.     Dist.

Council No. 21 Welfare Fund v. Price Waterhouse, 879 F.2d 1146,

1153 n.7 (3d Cir. 1989)).

       The foundation of the district court’s complete preemption

finding     is    §    332    of     the      Communications      Act.       See   47    U.S.C.

§ 332(c)(3)(A) (“[N]o State or local government shall have any

authority to regulate the entry of or the rates charged by any

                                                 8
commercial       mobile    service        or      any     private      mobile    service

. . . .”); Farina v. Nokia, Inc., 625 F.3d 97, 105-06 (3d Cir.

2010)    (“The    FCC’s    jurisdiction         extends     to    wireless      telephone

service, and FCC authority over the technical aspects of radio

communications is ‘exclusive.’” (citations omitted)).                             As set

forth    in    Section     III.A,      infra,      we     agree   that    Section       332

expressly     preempts     the    Johnsons’       claims     on   the    merits.       But

complete      preemption        and     express         preemption      are     different

animals.

      Complete preemption and ordinary preemption on the merits

“are not as close kin jurisprudentially as their names suggest.”

Lontz, 413 F.3d at 440.               Unlike ordinary preemption, which does

not     create    federal        subject       matter      jurisdiction,         complete

preemption has the effect of “transform[ing]” a state-law cause

of action into one arising under federal law because Congress

has occupied the field so thoroughly as to leave no room for

state-law      causes     of     action    at     all.       Caterpillar        Inc.     v.

Williams, 482 U.S. 386, 399 (1987).                      Put differently, complete

preemption       is   a   “jurisdictional          doctrine,”        while      “ordinary

preemption       simply     declares        the     primacy       of     federal       law,

regardless of the forum or the claim.”                     Lontz, 413 F.3d at 440.

Complete      preemption       applies     only    when     “Congress     has     clearly

manifested an intent to make causes of action . . . removable to



                                            9
federal court.”               Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 66

(1987).

         As we have repeatedly recognized, “‘the sine qua non of

complete preemption is a pre-existing federal cause of action

that can be brought in the district courts . . . .’”                                   In re

Blackwater Sec. Consulting, LLC, 460 F.3d 576, 584 (4th Cir.

2006) (quoting Lontz, 413 F.3d at 441).                           Indeed, the Supreme

Court        has       emphasized     that     for      the    purposes       of     complete

preemption, the preempting statute must provide “the exclusive

cause        of    action”      for   claims     in    the    area     that    the    statute

preempts.              Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 9

(2003) (emphasis added).                  The district court relied on §§ 201

and      207      of    the    Communications       Act,      which,    in    the    district

court’s view, provide a federal cause of action that is the

exclusive remedy for the Johnsons’ claims.                             47 U.S.C. §§ 201,

207. 4       We disagree.

         As an initial matter, §§ 201 and 207 allow recovery only

against common carriers.                 Under the Communications Act, “‘common

carriers’          are        entities    that        must     provide       [transmission]

         4
       Section 207 provides a remedy for the subject matter in §
201(b), which includes “all charges, practices, classifications
and regulations for and in connection with such communication
service.” 47 U.S.C. § 201(b); Global Crossing Telecomms., Inc.
v. Metrophones Telecomms., Inc., 550 U.S. 45, 53 (2007) (“[T]he
purpose of § 207 is to allow persons injured by § 201(b)
violations to bring federal-court damages actions.”).



                                               10
service[s] to the public without discrimination and are heavily

regulated by the FCC.”           Pinney v. Nokia, Inc., 402 F.3d 430, 450

(4th Cir. 2005) (citation omitted).                  The parties do not contend

that    the   tower    owners    provide      any    wireless        service,     and    we

therefore conclude that these defendants cannot be treated as

common    carriers.         As   a   result,    they        cannot    be   sued     under

Sections 201 and 207.

       On the other hand, the wireless service provider defendants

are common carriers and so can be sued under §§ 201 and 207.

But nothing suggests that Congress intended these sections to

provide the exclusive remedy for the Johnsons’ state-law claims

against those defendants.            See Beneficial Nat’l Bank, 539 U.S.

at 8.     Rather, the Communication Act’s savings clause suggests

just the opposite.          47 U.S.C. § 414 (“Nothing in this chapter

contained shall in any way abridge or alter the remedies now

existing at common law or by statute, but the provisions of this

chapter are in addition to such remedies.”).                     As we have held,

this savings clause counsels against a finding that Congress

intended to sweep aside all state claims in a particular area.

Pinney, 402 F.3d at 450.              This conclusion is consistent with

that of other courts addressing this issue.                           See In re NOS

Commc'ns, MDL No. 1357, 495 F.3d 1052, 1058 (9th Cir. 2007)

(stating      that    the    Communication          Act’s     savings      clause       “is

fundamentally        incompatible    with     complete       field    preemption;        if

                                         11
Congress     intended       to   preempt             the   entire         field     of

telecommunications      regulation,          there     would     be   nothing     for

section    414   to   ‘save’     and     the     provision        would     be    mere

surplusage” (citing Marcus, 138 F.3d at 54)); accord Smith v.

GTE Corp., 236 F.3d 1292, 1313 (11th Cir. 2001).                          Consistent

with these decisions and our precedent in Pinney, we hold that

the Communications Act does not “wholly displace[]” state law in

this area because it explicitly preserved state-law remedies.

Beneficial Nat'l Bank, 539 U.S. at 8.

     As    the   district   court      noted,    Pinney        concerned    wireless

devices, not wireless service. 5         In our view, however, this is a

distinction without a difference.             The savings clause applies to

the entirety of Chapter 5 of the Communications Act, including

§ 332 – the section at issue here regarding wireless service.



     5
        The   district  court  observed   that   in   Pinney,  we
distinguished wireless device claims, which are not preempted by
the Communications Act, and claims that would “obstruct or
burden a wireless service provider’s ability to provide a
network of wireless service coverage.”        402 F.3d at 456.
Although § 332(c)(3)(A) preempts state regulation of “the entry
of or the rates charged by any commercial mobile service,” our
statement in Pinney appears in the context of a discussion of
express preemption, not complete preemption.    We concluded that
§ 332 does not expressly preempt claims about wireless devices
while not deciding the exact contours of the Communications
Act’s express preemption of state-law barriers to market entry.
This analysis was separate from our discussion of complete
preemption in Pinney.




                                        12
The   savings    clause     demonstrates       that    congressional   intent    to

completely      preempt     this   area    of    law    is   neither   clear    nor

manifest. 6     Accordingly, we hold that the district court erred in

its reliance on complete preemption principles when it denied

the motion to remand. 7



                                          B.

      We now turn to diversity jurisdiction.                 The Johnsons named

two non-diverse defendants in their complaint: Charleston-North

Charleston      MSA   and   Farmers   Telephone        Cooperative.     Normally,

this would defeat removal on the basis of diversity jurisdiction

under 28 U.S.C. § 1332 because complete diversity of citizenship


      6
       A close reading of § 207 similarly suggests that Congress
did not intend for that provision to be the exclusive remedy for
claims against common carriers. The section states that a person
“may either” bring a complaint to the FCC or “may bring suit” in
district court, but “such person shall not have the right to
pursue both such remedies.”     47 U.S.C. § 207.     The section
states that a party may bring an action to the FCC or district
court, but cannot seek relief from both, rather than suggesting
that the FCC and the district court are the sole places to bring
an action.
      7
       The district court relied on Bastien v. AT&T Wireless
Servs., Inc., 205 F.3d 983, 986-87 (7th Cir. 2000), which held
that at least some areas of state regulation in the wireless
service context are completely preempted by federal law.
Bastien reads the savings clause in § 414 narrowly in order to
find that § 332 completely preempts state law in the areas of
market entry or rates.    Id.  Because Bastien is fundamentally
inconsistent with our decision in Pinney, however, we decline to
adopt its analysis here.



                                          13
- meaning a plaintiff cannot be a citizen of the same state as

any defendant – is necessary for a federal court to exercise

diversity jurisdiction.              Mayes v. Rapoport, 198 F.3d 457, 464

(4th Cir. 1999).            The district court, however, found it could

properly retain subject matter jurisdiction under the fraudulent

joinder       doctrine.       Under     that     doctrine,       naming        non-diverse

defendants does not defeat diversity jurisdiction.                             Rather, the

fraudulent       joinder     doctrine      “effectively         permits        a    district

court to disregard, for jurisdictional purposes, the citizenship

of    certain    nondiverse       defendants,      assume    jurisdiction               over    a

case,    dismiss      the   nondiverse       defendants,        and        thereby       retain

jurisdiction.”        Id. at 461.

       “The     party     alleging      fraudulent       joinder           bears    a        heavy

burden—it must show that the plaintiff cannot establish a claim

even    after     resolving       all     issues    of    law        and     fact       in    the

plaintiff's favor.”          Hartley v. CSX Transp., Inc., 187 F.3d 422,

424    (4th    Cir.     1999).     The     removing      party       must     show       either

“‘outright fraud in the plaintiff’s pleading of jurisdictional

facts’ or that ‘there is no possibility that the plaintiff would

be able to establish a cause of action against the in-state

defendant in state court.’” Id. (quoting                     Marshall v. Manville

Sales Corp., 6 F.3d 229, 232 (4th Cir. 1993)).

       The    Defendants     in    this    action     rely      on    the     latter,         “no

possibility” formulation, in which a plaintiff’s claim against a

                                            14
non-diverse        defendant        “need    not    ultimately       succeed      to   defeat

removal;      only      a   possibility        of    a    right     to   relief    need   be

asserted.”          Marshall, 6 F.3d at 233.                   This standard heavily

favors the Johnsons, who must show only a “glimmer of hope” of

succeeding against the non-diverse defendants.                             Mayes, 198 F.3d

at 466.       Moreover, when considering whether the Johnsons have

satisfied this standard, we must resolve all legal and factual

issues in their favor.                Id. at 465.           “[T]his standard is even

more favorable to the plaintiff than the standard for ruling on

a   motion    to     dismiss     under       Fed.    R.    Civ.     P.   12(b)(6).”       Id.

(quoting Hartley, 187 F.3d at 424).                         Even under this rigorous

standard,         however,     we     conclude       that     the    Johnsons      have   no

possibility        of   succeeding          against       either    of   the   non-diverse

defendants.

      It is undisputed that the first non-diverse defendant –

Charleston-North            Charleston       MSA    Limited       Partnership     (formerly

the Sprint Cellular Company of South Carolina) – has no federal

license      to    provide     cell    phone        service    in    Lee    County,    South

Carolina, where the prison is located. 8                      Because Charleston-North

Charleston MSA could not have carried the alleged cell phone

call ordering the attack on Mr. Johnson, it could not possibly


      8
       The Johnsons do not appear to contest this issue on appeal
and did not dispute the Defendants’ showing in district court.



                                              15
be liable under the Johnsons’ legal theories. 9            There is thus no

possibility that the Johnsons could succeed against Charleston-

North Charleston.        Hartley, 187 F.3d at 424.         Accordingly, the

district court properly disregarded Charleston-North Charleston

MSA for diversity purposes.



                                        C.

       The   Johnsons’     claims   against       the   second     non-diverse

defendant, Farmers Telephone Cooperative, present a more complex

question on fraudulent joinder.              Farmers Telephone Cooperative

(Farmers) leases a tower to wireless carriers, who in turn place

equipment on the tower to transmit wireless signals.                The tower

does not itself transmit signals.             The district court found that

the Communications Act preempts state law, and so the Johnsons

could not prevail on their state-law claim against Farmers as a

matter of law.     The Johnsons therefore did not have a glimmer of

hope of success against Farmers in state court.

       We agree that a finding of federal preemption would mean

that   the   Johnsons    would   have   “no    possibility”   of   success   on


       9
       It is possible that Charleston-North Charleston MSA could
have completed a call from another wireless service provider,
but in that instance, it could not know that the call originated
from inside the prison.      The Johnsons’ theory of liability
hinges on the Defendants’ awareness of an unreasonable risk of
contraband cell phone calls.



                                        16
their state-law complaint against Farmers.                       Accordingly, we now

turn to the federal preemption question underlying this case.

In doing so, we conclude that the Communications Act preempts

the   Johnsons’      claims     against       Farmers.        Because     Farmers     was

fraudulently joined, the district court did not err in denying

the Johnsons’ motion to remand.

      The    Supremacy       Clause   of    the     Constitution     provides,       “the

Laws of the United States . . . shall be the supreme Law of the

Land; . . . any Thing in the Constitution or Laws of any State

to the Contrary notwithstanding.”                  U.S. Const. art. VI, cl. 2.

“Preemption fundamentally is a question of congressional intent,

and when Congress has made its intent known through explicit

statutory language, the courts’ task is an easy one.”                           English

v. Gen. Elec. Co., 496 U.S. 72, 79-80 (1990) (citation omitted).

      Here,       Congress     made   its       intent   known     when   in   1996    it

amended the Communications Act of 1934 to provide, “no State or

local government shall have any authority to regulate the entry

of or the rates charged by any commercial mobile service or any

private     mobile       service.”         47     U.S.C.     § 332(c)(3)(A).          The

Communications Act also grants the FCC “control . . . over all

the   channels      of    radio   transmission.”             Id.   § 301;      see   also

Farina,     625    F.3d   at   105    (“The      FCC’s     jurisdiction     extends    to

wireless telephone service, and FCC authority over the technical



                                            17
aspects     of    radio   communications           is   ‘exclusive.’”     (citations

omitted)).

     We have acknowledged that in amending the Communications

Act, Congress preempted state laws that not only regulate market

entry, but also state laws that “obstruct or burden a wireless

service    provider’s         ability    to    provide    a   network    of    wireless

service coverage.”            Pinney, 402 F.3d at 456 (citing Bastien v.

AT&T Wireless Servs., Inc., 205 F.3d 983, 987 (7th Cir. 2000)).

State     law    is   taken    here     to    include    common-law     tort    duties.

Riegel v. Medtronic, Inc., 552 U.S. 312, 324 (2008) (“‘[C]ommon-

law liability is ‘premised on the existence of a legal duty,’

and a tort judgment therefore establishes that the defendant has

violated a state-law obligation.”). 10                   State common-law duties,


     10
        We emphasize that the Communications Act does not preempt
all claims that might give rise to an award of damages in the
wireless service context.    In other words, the Communications
Act does not completely immunize wireless service providers from
all civil suits under state law.      The D.C. Circuit held, for
example, that not all state laws having the effect of increasing
the cost of doing business constitute state regulation of
telecommunications. Cellular Telecomms. Indus. Ass’n v. F.C.C.,
168 F.3d 1332, 1336 (D.C. Cir. 1999).     The FCC agrees.   In re
Wireless Consumers Alliance, Inc., 15 F.C.C.R. 17021, ¶¶ 33-34
(2000).    Not all tort suits against wireless carriers are
prohibited by the Communications Act.       Id. at ¶ 34 (“Such
litigation costs and awards are simply a cost of doing
business.”).    In this case, however to find in the Johnsons’
favor, we would be compelled to articulate a common-law tort
duty that would have a real effect on the provision of wireless
service in South Carolina, something expressly prohibited by the
Communications Act.



                                              18
such as the one that the Johnsons propose, that conflict with

federal laws or regulations, are therefore preempted.                                         Gibbons

v. Ogden, 22 U.S. 1, 37-38 (1824).

       In    Pinney,      we     held       that    § 332         preempts    state         laws    that

“obstruct or burden a wireless service provider’s ability to

provide a network of wireless service coverage.”                                       Pinney, 402

F.3d at 456 (citing Bastien, 205 F.3d at 987).                                 We find that the

Johnsons’        putative      state-law           duty      on     Farmers      is   consequently

preempted by the express language of the Communications Act.                                           A

common-law tort duty on the part of Farmers would “obstruct or

burden       a    wireless       service           provider’s         ability”         to     provide

coverage. Cell phone tower owners would be forced to actively

monitor wireless networks and prevent any calls, or perhaps only

calls    initiated        on     contraband         devices,          coming       from     inside     a

South       Carolina      prison,       limiting             the     provision        of     wireless

service in those areas.             Pinney, 402 F.3d at 456.

       Similarly,        finding        a    duty       on    the     part    of      the    wireless

service providers would override the FCC’s authority in granting

licenses to provide wireless service.                                The Communications Act

authorizes the FCC to “establish areas or zones to be served by”

wireless service providers.                   47 U.S.C. § 303(h).                  Although it is

true    that      the    Communications            Act       does    not   disturb          state    and

local authority to zone and regulate land use, a common-law tort

duty    is       not    zoning    or        land    use.            See    id.     § 332(c)(7)(A)

                                                   19
(“[N]othing in this chapter shall limit or affect the authority

of a State or local government or instrumentality thereof over

decisions         regarding           the       placement,         construction,           and

modification       of    personal        wireless       service    facilities.”).            As

legislative       history        makes      clear,      Congress       intended      for   the

Communications Act to refrain from preempting local land use

regulations, not common-law tort duties.                           Murray v. Motorola,

Inc.,     982     A.2d        764,     773-74        (D.C.    2009).          Although     the

Communications Act grants wide latitude to states and localities

to enact land use and zoning laws, a common-law tort duty simply

stretches § 332(c)(7)(A) too far.                      Instead, the Johnsons’ legal

theory would force cell phone tower owners to impede the FCC’s

authority in establishing wireless service areas.

     In    short,        we    find     that    the     Communications         Act    clearly

preempts the Johnsons’ state-law tort claim against Farmers as a

matter    of     law.         Consequently,           the    Johnsons    do    not    have   a

“glimmer of hope” of succeeding in state court on their claim

against    Farmers.       The        parties    are     in    complete    diversity,       and

consequently,       the        district       court     had    jurisdiction       over     the

remaining Defendants.



                                               III.

        Having     determined           that     the        district     court       properly

exercised        jurisdiction          over     the     Johnsons’       claims,      we    next

                                                20
consider whether it also correctly held that those claims failed

to state a claim as a matter of law.                  We review the district

court’s grant of the defendants’ motion to dismiss de novo.                   See

Spaulding v. Wells Fargo Bank, N.A., 714 F.3d 769, 776 (4th Cir.

2013).

      As discussed below, we affirm the district court on three

grounds.      First,   the     Communication        Act’s    express     language

preempts the Johnsons’ claims.           Second, the Johnsons’ claims are

barred by conflict preemption.           Third and finally, the Johnsons’

claims are implausible. 11



                                        A.

      As we discussed above, the Communications Act provides for

a   comprehensive   federal     scheme       to   ensure   access   to   wireless

telecommunications services.           Pinney, 402 F.3d at 457 (“Congress

enacted § 332 to ensure the availability of a nationwide network

of wireless service coverage, more specifically, to develop the

infrastructure      necessary     to     provide      wireless      services.”).

Section    332(c)(3)(A)   of    the    Communications       Act   provides,   “no

State or local government shall have any authority to regulate


      11
       The district court also found that there is no state-law
duty under South Carolina law. We do not need to address the
state-law issues to resolve the case and so decline to do so
here.



                                        21
the    entry    of    or    the       rates   charged        by     any    commercial     mobile

service        or     any     private         mobile         service.”              47    U.S.C.

§ 332(c)(3)(A).             We found in Pinney that § 332 preempts state

laws    that    “obstruct         or    burden         a   wireless       service   provider’s

ability to provide a network of wireless service coverage.”                                    402

F.3d at 456 (citation omitted).                        Consistent with our discussion

in Section II.C., supra, we find that the Johnsons’ putative

state-law      duty    on     the      part    of      the   other     Defendants        is   also

preempted by the Communications Act.                              A common-law tort duty

would obstruct or burden a wireless service provider’s ability

to provide coverage because wireless service providers would be

forced to actively monitor their networks and prevent any calls

coming    from       inside       a    South        Carolina        prison,    limiting       the

provision of wireless service in those areas.



                                                  B.

       The district court also concluded that the Johnsons’ claim

is    implicitly      preempted         as    a     matter     of    conflict       preemption.

Conflict preemption applies to state law “when compliance with

both federal and state regulations is a physical impossibility,

or when state law stands as an obstacle to the accomplishment

and execution of the full purposes and objectives of Congress.”

Pinney, 402 F.3d at 457 (quoting Hillsborough Cnty. v. Automated

Med. Labs., Inc., 471 U.S. 707, 713 (1985)).

                                                  22
       The Communications Act establishes a comprehensive federal

scheme for the provision of wireless service coverage. 12                          47

U.S.C. § 332.          The federal scheme’s purpose is to “ensure the

availability      of     a       nationwide     network   of    wireless     service

coverage . . . [and] to develop the infrastructure necessary to

provide      wireless    services.”           Pinney,   402    F.3d   at   457.    To

further this purpose, some (but not all) areas of state law are

preempted.      Id.     To ensure the availability of service coverage,

the    Act   prohibits       a    person   from    willfully     interfering      with

wireless signals without authorization from the FCC.                       47 U.S.C.

§ 333. (“No person shall willfully or maliciously interfere with

or cause interference to any radio communications of any station



12
     In Pinney we described the federal scheme as follows:

              Thus, § 332(1) provides factors that the FCC
              must consider in managing the spectrum used
              for wireless services, 47 U.S.C. § 332(a);
              (2) classifies wireless service providers
              that provide wireless service to the public
              for profit as “common carriers” (subjecting
              them to numerous duties under the FCA), 47
              U.S.C. § 332(c)(1)(A); (3) prevents states
              from regulating “the entry of or the rates
              charged by” wireless service providers, 47
              U.S.C. § 332(c)(3)(A); and (4) limits in
              certain respects the ability of states and
              local zoning authorities to regulate the
              “placement, construction, and modification”
              of facilities that provide wireless service,
              47 U.S.C. § 332(c)(7).

402 F.3d at 457.



                                           23
licensed or authorized by or under this chapter or operated by

the United States Government.”).

      The district court concluded that a state-law obligation to

block calls originating from contraband cell phones inside the

prison     would    necessarily        conflict     with    §    333.        The    FCC   has

repeatedly interpreted § 333 to prohibit any form of “jamming”

of wireless signals, even by prison authorities.                             In a recent

rulemaking, the FCC has undertaken to make it easier for prisons

to address the problem of contraband cell phones. 13                          The FCC was

responding to a petition by the South Carolina Department of

Corrections        and        other    states’      prison       authorities,         which

requested       that    it    be   given     the   power    to   jam    signals      inside

prisons.         The    FCC    declared,      “[T]he   manufacture,          importation,

marketing, sale, or operation of radio signal jamming devices

within the United States is prohibited, except for the sale to

or   use   by    the     Federal      Government.”         Id.   at     ¶    19    (emphasis

added).      The       FCC    is   considering      other    means      to   address      the

problem     of     contraband         cell    phones   without         allowing      prison

authorities to jam wireless signals themselves, such as making


      13
        Notice of Proposed Rulemaking, Promoting Technological
Solutions   to  Combat   Contraband    Wireless   Device Use   in
Correctional Facilities, 28 FCC Rcd. 6603 (2013) (“Contraband
Wireless        Device         NPRM”),         available       at
http://transition.fcc.gov/Daily_Releases/Daily_Business/2013/db0
502/FCC-13-58A1.pdf.



                                              24
it easier for wireless service providers to remotely deactivate

contraband cell phones.                Id. at ¶ 3.            This method does not

involve jamming the wireless signals themselves. 14

     The         Johnsons      argue      that        the      prohibition         against

interference does not apply if the wireless service provider is

interfering with its own signals.                         In support, they cite two

cases     for    the    proposition     that        § 333    applies    only      to   third

parties and not the actual service providers.                        United States v.

Gerritsen,       571    F.3d   1001    (9th        Cir.    2009);   United       States   v.

Baxter, 841 F. Supp. 2d 378 (D. Me. 2012).                      Although those cases

indeed addressed claims in which third parties interfered with

wireless service, they did not hold that § 333 applied only to

third parties.

     Section 333 states that “no person” shall interfere with

“any radio communications.”               47 U.S.C. § 333.              The Defendants

argue     that    “no   person”   includes          first     parties      and   therefore

prohibits self-interference.              A more persuasive reading of this

section of the Communications Act is to read the entire sentence

together:        no     person        shall        interfere        with     any       radio

communications, including his or her own.                       The use of the word

     14
        Notably, Congress has passed legislation making cell
phones contraband in federal prisons but has not permitted any
jamming of wireless signals. Cell Phone Contraband Act of 2010,
Pub. L. No. 111-225, 124 Stat. 2387 (2010) (codified at 18
U.S.C. § 1791).



                                              25
“any”       includes     one’s    own      communications.           If    the     statute

intended to exclude self-interference, the statute would state

“any    other       radio    communications”             rather    than     “any     radio

communications.”

       In    sum,   it    would      be   impossible       for    the     Defendants         to

simultaneously         comply     with     federal       prohibitions      on     blocking

wireless signals and a putative state-law duty to block wireless

signals to and from certain cell phones inside the prison.                              This

is the very definition of conflict preemption.                          Compliance with

both    a    putative     common-law       duty    and    federal    law    would       be    a

“physical impossibility” and therefore the former is preempted

by the Communications Act.                Fla. Lime & Avocado Growers, Inc. v.

Paul, 373 U.S. 132, 142-143 (1963).



                                             C.

       Finally, we affirm the district court’s finding that the

Johnsons’ claims would also fail due to the “speculative nature

of their allegations.”            J.A. 369.        In the district court’s view,

“the    Johnsons’      argument      suggests      only    a   desire     to    conduct       a

fishing expedition to determine if there is any factual basis

for asserting claims against any Defendants . . . .                            This is not

enough.”       J.A. 370.         Although we review rulings on motions to

dismiss      de   novo,     accept    all    the    factual       allegations      in    the

complaint as true, and draw all reasonable inferences in the

                                             26
Johnsons’       favor,    the       complaint        must       still      meet       applicable

pleading standards.             Spaulding, 714 F.3d at 776.                       The Johnsons

have failed to allege sufficient facts to set forth a plausible

claim for relief; consequently, we affirm the district court.

       “A    complaint      must     be     dismissed         if    it    does     not      allege

‘enough facts to state a claim to relief that is plausible on

its face.’”       Id. (quoting Bell Atl. Corp v. Twombly, 550 U.S.

544, 570 (2007)).           A properly pleaded complaint must offer more

than        “‘naked      assertions’          devoid          of         ‘further           factual

enhancement.’”           Ashcroft      v.    Iqbal,       556      U.S.    662,       678   (2009)

(brackets omitted) (quoting Twombly, 550 U.S. at 557).                                  “A claim

has    facial     plausibility         when        the    plaintiff         pleads          factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”                                        Id.

In     other    words,     a    complaint          must       include       “more       than       an

unadorned, the-defendant-unlawfully-harmed-me accusation.”                                   Id.

       The Johnsons’ complaint contains the bare assertion that

“an    inmate    at   the      prison       using    a    cellphone         ordered          a   co-

conspirator      outside       of    the    prison       to     kill      Captain      Johnson.”

J.A. 23.       The Johnsons have failed to offer any further factual

enhancement to support their claims against the Defendants.                                      For

example, the Johnsons’ complaint does not identify the wireless

service      provider     who       carried    the       alleged         call    or    when      the

alleged call occurred.               Without more factual allegations, it is

                                              27
impossible for a district court to assess the Johnsons’ claims.

See Twombly, 550 U.S. at 565 n.10 (noting that the defective

complaint “mentioned no specific time, place, or person involved

in” the alleged illegal activity); Kendall v. Visa U.S.A., Inc.,

518 F.3d 1042, 1048 (9th Cir. 2008) (complaint must “answer the

basic questions: who, did what, to whom (or with whom), where,

and    when?”);   see     also   Fed.     R.    Civ.    P.   84    &    App.     Form   11

(providing   a    blank    space    for    the    “date”     and       “place”    of    the

injury in    model      complaint    form      for    negligence).         A     wireless

service provider would likely be unable to determine whether it

carried the alleged call without more identifying information.

       We acknowledge, however, that the recent conclusion of the

U.S.    Attorney’s      investigation          into    the   attack       may     provide

additional   information         bolstering      the    Johnsons’       claims.         The

Johnsons are free, if additional information supportive of one

or more non-preempted claims exists, to file a new lawsuit, as

the    district   court    dismissed      their       complaint    on     this    ground

without prejudice.        As currently drafted, however, the complaint

resembles a prohibited fishing expedition rather than a properly

pleaded complaint.        Artuso v. Vertex Pharm., Inc., 637 F.3d 1, 8

(1st Cir. 2011).




                                          28
                          IV.

For the foregoing reasons, the judgment is

                                             AFFIRMED.




                          29